The plaintiff in error, A.F. Holmes, jointly informed against with Eve Shoemake, was separately tried and convicted upon an information which charged that they did have in their possession eighty-two quarts of beer, and twenty quarts and forty half pints of whisky, with the purpose and intent to sell the same. In pursuance of the verdict he was sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days. An appeal from the judgment was taken by filing in this court on January 19, 1914, a petition in error with case-made. This is a companion case to that of Eve Shoemake. The only evidence tending to connect this defendant with the liquors found was the fact that he owned the property.
The defendant was not there when the liquors were seized. As a witness in his own behalf he testified that, "I am sometimes called Kansas Holmes, I have lived in Comanche county five or six years, down in the big pasture on a farm, I have three farms down there; I know nothing about the liquors seized or nothing about it being there. I did not have control over the house or possession of the place, only that I owned it; it was rented to Eve Shoemake immediately after it was moved on the lot, about eighteen months ago, she has been in possession of it from that time."
Primarily, the trial court, and, on appeal, this court, must determine whether or not there has been adduced before the jury a sufficient amount of competent evidence tending to connect the defendant with the commission of the crime charged.
After a careful examination of the record in this case, we must conclude that if there is any testimony which reasonably tends to prove the guilt of this defendant we have not been able to discover it. The verdict being contrary to the law and the evidence, the judgment will be reversed.